Citation Nr: 1741550	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the service-connected diabetes mellitus type 2 and/or to in-service herbicide agents exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to the service-connected diabetes mellitus type 2 and/or to in-service herbicide agents exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type 2 and/or to in-service herbicide agents exposure.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and in the National Guard Reserves from March 1978 to December 1994.  The Veteran served in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2016, the Veteran was afforded his requested Board hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in December 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Erectile Dysfunction and Peripheral Neuropathy

At his hearing, the Veteran testified that he was recently treated by a private medical provider, Dr. K., for erectile dysfunction and peripheral neuropathy.  The Veteran submitted a December 2016 medical opinion from Dr. K., but the treatment from this provider are not in the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Additionally, VA examinations and medical opinions were obtained in August 2011.  The examiner provided medical opinions concerning secondary service connection, but only addressed the causation element of secondary service connection, and not the aggravation element.  38 C.F.R. § 3.310 (2016).  Additionally, the examiner also did not provide a medical opinion regarding direct service connection, to include a discussion of the Veteran's presumed in-service herbicide exposure from his service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2016); and the fact that early onset peripheral neuropathy is presumed to be due to herbicide exposure.  Since the August 2011 medical opinions were obtained, a December 2016 private medical opinion was submitted.  The private opinion finds that the "peripheral polyneuropathy likely as a complication of the diabetes."  No rationale was provided for the opinion, and the claims file was not reviewed in forming the opinion.  The private opinion is not sufficient to grant the appeal.  However, the private medical opinion combined with the aforementioned, supports the finding that VA addendum medical opinions are required before the claims can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Remaining Claims

VA examinations and medical opinions were obtained in August 2011.  The VA examiner determined that she could not determine the etiology of the Veteran's current cervical spine disorder, lumbar spine disorder, left knee disorder, and right shoulder disorder without resorting to mere speculation.  The examiner did not consider the Veteran's lay statements or the in-service documentation of the October 4, 1986, motor vehicle accident on inactive duty for training and the Veteran's complaints of back and knee pain immediately following this accident.  No further examinations were provided.  Thus, the Board finds that additional VA medical opinions are necessary before decisions on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to authorize VA to obtain his records of treatment for erectile dysfunction and peripheral neuropathy from Dr. K..  Then take the necessary steps to obtain the records.

2.  After obtaining available records, forward the claims folder to the examiner who provided the August 2011 VA medical opinion regarding the current peripheral polyneuropathy of each lower extremity, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current peripheral polyneuropathy of the lower extremities had its onset in service or is the result of a disease or injury in service, to include the Veteran's presumed in-service herbicide exposure. 

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current peripheral polyneuropathy of the lower extremities was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus type 2, to include the medications taken for that disability.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should also opine whether the Veteran has early onset peripheral neuropathy of the lower extremities.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After obtaining available records, forward the claims folder to the examiner who provided the August 2011 VA medical opinion regarding the current erectile dysfunction, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction had its onset in service or is the result of a disease or injury in service, to include his presumed in-service herbicide exposure. 

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus type 2, to include the medications taken for that disability.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After obtaining available records, forward the claims folder to the examiner who provided the August 2011 VA medical opinion regarding the current degenerative disc disease of the cervical spine, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current degenerative disc disease of the cervical spine had its onset in service or is the result of a disease or injury in service, to include the October 4, 1986, motor vehicle accident while the Veteran was on inactive duty for training. 

The examiner must provide reasons for the opinion. 
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After obtaining available records, forward the claims folder to the examiner who provided the August 2011 VA medical opinion regarding degenerative disc disease of the lumbar spine, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current degenerative disc disease of the lumbar spine had its onset in service or is the result of a disease or injury in service, to include the October 4, 1986, motor vehicle accident while the Veteran was on inactive duty for training. 

The examiner must provide reasons for the opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After obtaining available records, forward the claims folder to the examiner who provided the August 2011 VA medical opinion regarding the current post-operative left meniscectomy, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current post-operative left meniscectomy had its onset in service or is the result of a disease or injury in service, to include the October 4, 1986, motor vehicle accident while the Veteran was on inactive duty for training. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After obtaining available records, forward the claims folder to the examiner who provided the August 2011 VA medical opinion regarding the current post-operative right impingement syndrome and tendonitis of the right shoulder, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current post-operative right impingement syndrome and tendonitis of the right shoulder had its onset in service or is the result of a disease or injury in service, to include the October 4, 1986, motor vehicle accident while the Veteran was on inactive duty for training. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

